. Case 7:19-mj-01009-UA Document 2 Filed 01/31/19 Page 1 of 9

approved: : fle, ae ORIGINAL

Mathew S. Andrews
Assistant United States Attorney

Before: HONORABLE LISA MARGARET SMITH
United States Magistrate Judge
Southern District of New York
OF atcwa (oo?
ee ~2 oD LL KL wt, (OOM
: SEALED COMPLAINT
UNITED STATES OF AMERICA
: Violations of
-v- : 18 U.S.C, 8§ 2,
: 1343, 1349, 1956
ROCCO ROMEO, :
JACQUELINE GALLER, : COUNTY OF OFFENSE:
a/k/a STAR GALLER, : Orange
Defendants. :

SOUTHERN DISTRICT OF NEW YORK, ss.:

MARISSA TUOHY, being duly sworn, deposes and says that
she is a Special Agent with the Federal Bureau of Investigation,
and charges as follows:

COUNT ONE
{Conspiracy to Commit Wire Fraud)

1, From at least in or about August 2015, up to and
including at least in or about December 2018, in the Southern
District of New York and elsewhere, ROCCO ROMEO and JACQUELINE
GALLER, a/k/a STAR GALLER, the defendants, and others known and
unknown, willfully and knowingly, did combine, conspire,
confederate, and agree together and with each other to commit
wire fraud, in violation of Title 18, United States Code,
Section 1343.

 
Case 7:19-mj-0O1009-UA Document 2 Filed 01/31/19 Page 2 of 9

2, It was a part and object of the conspiracy that
ROCCO ROMEO and JACQUELINE GALLER, a/k/a STAR GALLER, the
defendants, and others known and unknown, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud and for obtaining money and property by
means of false and fraudulent pretenses, representations, and
promises, would and did transmit and cause to be transmitted by
means of wire, radio, and television communication in interstate
and foreign commerce, writings, signs, signals, pictures, and
sounds for the purpose of executing such scheme and artifice, to
wit, ROMEO and GALLER submitted nearly $900,000 in false and
fraudulent invoices to ROMEO’s New Jersey-based employer (the
“Company”) for alleged information technology (“IT”) services,
when in reality ROMEO and GALLER were syphoning these funds into
personal accounts, in violation of Title 18 United States Code,
Section 1343.

(Title 18, United States Code, Sections 1349 and 2.)

counr_ Two
(Wire Fraud)

3. From at least in or about August 2015, up to and
including at least in or about December 2018, in the Southern
District of New York and elsewhere, ROCCO ROMEO and JACQUELINE
GALLER, a/k/a STAR GALLER, the defendants, and others known and
unknown, willfully and knowingly, having devised and intending
to devise a scheme and artifice to defraud and for obtaining
money and property by means of false and fraudulent pretenses,
representations, and promises, would and did transmit and cause
to be transmitted by means of wire, radio, and television
communication in interstate and foreign commerce, writings,
signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, to wit, ROMEO and GALLER
submitted nearly $900,000 in faise and fraudulent invoices to
ROMEO's New Jersey-based employer (the “Company”) for alleged
information technology (“IT”) services, when in reality ROMEO
and GALLER were syphoning these funds into personal accounts, in
violation of Title 18 United States Code, Section 1343.

(Title 18, United States Code, Sections 1343 and 2.)

COUNT THREE
(Conspiracy to Commit Money Laundering)

4, From at least in or about August 2015, up to and
including at least in or about December 2018, in the Southern

 
_ Case 7:19-mj-01009-UA Document 2 Filed 01/31/19 Page 3 of 9

District of New York and elsewhere, ROCCO ROMEO and JACQUELINE
GALLER, a/k/a STAR GALLER, the defendants, and others known and
unknown, willfully and knowingly, did combine, conspire,
confederate, and agree together and with each other to commit
money laundering, in violation of Title 18, United States Code,
Sections 1956 (a) (1) (A) (i) and (B) (i).

5. It was a part and an object of the conspiracy
that ROCCO ROMEO and JACQUELINE GALLER, a/k/a STAR GALLER, the
defendants, and others known and unknown, in an offense
involving and affecting interstate and foreign commerce, knowing
that the property involved in a financial transaction
represented the proceeds of some form of unlawful activity,
would and did knowingly conduct and attempt to conduct such a
financial transaction which in fact involved the proceeds of
specified unlawful activity, to wit, the wire fraud conspiracy
charged in Count One of this Complaint, with the intent to
promote the carrying on of that specified unlawful activity.

6. It was further a part and an object of the
conspiracy that ROCCO ROMEO and JACQUELINE GALLER, a/k/a STAR
GALLER, the defendants, and others known and unknown, in an
offense involving and affecting interstate and foreign commerce,
knowing that the property involved in a financial transaction
represented the proceeds of some form of unlawful activity,
would and did knowingly conduct and attempt to conduct such a
financial transaction which in fact involved the proceeds of
specified unlawful activity, to wit, the wire fraud conspiracy
charged in Count One of this Complaint, knowing that the
transaction was designed in whole and in part to conceal or
disguise the nature, the location, the source, the ownership, or
the control of the proceeds of that specified unlawful activity.

(Title 18, United States Code, Section 1956 (h))

COUNT FOUR
(Money Laundering)

7. From at least in or about August 2015, up to and
including at least in or about December 2018, in the Southern
District of New York and elsewhere, ROCCO ROMEO and JACQUELINE
GALLER, a/k/a STAR GALLER, the defendants, and others known and
unknown, knowing that the property involved in a financial
transaction represented the proceeds of some form of unlawful
activity, did willfully and knowingly, conduct and attempt to
conduct such a financial transaction which in fact involved the
proceeds of specified unlawful activity, (a) with the intent to

 
. Case 7:19-mj-01009-UA Document 2 Filed 01/31/19 Page 4 of 9

promote the carrying on of specified unlawful activity; and (b)}
knowing that the transaction was designed, in whole or in part,
to conceal and disguise the nature, location, source, ownership,
and control of the proceeds of specified unlawful activity, to
wit, after receiving the proceeds of the wire fraud into
accounts at two credit card processing companies registered to
fictitious companies and a shell corporation, ROMEO and GALLER
then transferred the funds either to personal accounts or toa
bank account registered to a shell corporation. that they
incorporated and controlled. They then used the funds from the
shell corporation's bank account to pay credit card bills and
make deposits in accounts in their own names.

(Title 18, United States Code, Sections 1956 (a) (1) (A) (1),
{(B) {i}, and 2.)

The bases for my knowledge and for the foregoing
charges are, in part, as follows:

8, T am a Special Agent with the Federal Bureau of
Investigation. I have been personally involved in the
investigation of this matter, and I base this affidavit on that
experience, on my conversations with other law enforcement
officials and others, my examination of various reports and
records, and physical surveillance. Because this affidavit is
being submitted for the limited purpose of demonstrating
probable cause, it does not include all the facts I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated.

overview

9, Based on my investigation of this matter, and as
set forth more fully below, from at least in or about August
2015, up to and including at least in or about December 2018, in
the Southern District of New York and elsewhere, ROCCO ROMEO and
JACQUELINE GALLER, a/k/a STAR GALLER, the defendants, and others
known and unknown, planned and executed a fraudulent scheme
whereby ROMEO and GALLER incorporated a shell company known as
S7 TECHNOTECH LLC and used the company to bill nearly $900,000
of expenses to ROMEO’s employer, the Company, using false
charges and invoices, Specifically, ROMEO and GALLER used
entities located in Canada and California to generate fraudulent
invoices and sent them electronically to the Company's
headquarters in New Jersey. ROMEO, who was the head of the

4

 
Case 7:19-mj-01009-UA Document 2 Filed 01/31/19 Page 5 of 9

e

Company's IT Department, paid the fraudulent invoices using his
Company credit card, after which the proceeds went into accounts
at two credit card processing companies registered either to
Fictitious companies—S7EVENTECH and SEVEN.TECH-or a shell
corporation—S7 TECHNOTECH LLC. ROMEO and GALLER then transferred
the funds from these accounts to personal accounts or to a bank
account registered to the shell corporation that they
incorporated and controlled. ROMEO and GALLER afterwards used
the funds te pay personal expenses.

The Investigation

 

10. Based on conversations with a representative of
ROMEO’s employer (the “Company”) and my review of documents
provided by the Company, I have learned, among other things, the
following:

a, In the summer of 2018, the Company
performed a cost review by business unit and found excessive
spending by the Information Technology (*IT”) Department, headed
by ROCCO ROMEO, the defendant. The Company maintains its
headquarters and IT Department in New Jersey.

b. A breakdown of IT costs by vendor revealed
almost $900,000 in charges to a firm called SEVENTECH between
August 2015 and December 2018. SEVENTECH also listed its name on
invoices as S7EVENTECH or SEVEN. TECH.

Cc. SEVENTECH invoiced the Company using several
methods. It first used a company known as FreshBooks, which is
located in Canada and sells cloud-based accounting services.
Users transmit invoices through FreshBooks by creating an
account and sending invoices to recipients electronically.
SEVENTECH sent FreshBooks invoices directly to ROMEC, who then
provided them to the Company only upon request.

d. In other instances, SEVENTECH invoiced the
Company using a third party credit card processor, PayPal, which
is headquartered in San Jose, California. Users send invoices
through PayPal by creating an account and sending “requests for
payment” to other PayPal users. SEVENTECH sent PayPal requests
for payment directly to ROMEO.

e. SEVENTECH invoices show charges for services
such as data center hosting, VPN provision, and backup
solutions. The Company, however, already obtains these services

 
Case 7:19-mj-0O1009-UA Document 2 Filed 01/31/19 Page 6 of 9

through a dedicated data center and agreements with another web
services provider.

f. The Company interviewed ROMEO as part of the
cost review. ROMEO represented to the Company, in sum and
substance, that SEVENTECH is comprised of former Silicon Valley
technology company employees who are operating under (and
potentially violating) non-disclosure agreements with their
former employers. ROMEO further represented that as a result,
all communications with SEVENTECH must go through him.

11. Based on my review of documents provided by the
Company, my discussions with other law enforcement officers, and
open source information, I have learned, among other things, the
following:

a. The invoices from FreshBooks list the
address for SEVENTECH, also stylized as S7VEVENTECH and
SEVEN.TECH, as 733 Third Avenue, 15th Floor, New York, New York,
10017.

b. The company located at 733 Third Avenue,
15th Floor, New York, New York, 10017 rents temporary office
space to businesses.

Cc. A law enforcement officer contacted the
company located at 733 Third Avenue, 15th Floor, New York, New
York, 10017 and spoke to a representative, The representative
stated, in sum and substance, that he has worked for the company
for five years in customer service operations and that he did
not recognize the names S7EVENTECH, SEVENTECH, or SEVEN.TECH.

12. Based on my review of financial records from
PayPal, WePay, JP Morgan Chase, Citibank, Capital One, and
account records from Optimum Online and Charter Communications,
I have learned, among other things, the following:

a. Bach month, ROCCO ROMEO, the defendant, paid
SEVENTECH's invoices using his Company credit card.! Payments
from ROMEO then took two different routes to SEVENTECH depending
on whether the invoice was from FreshBooks or PayPal.

 

1 The Company pays ROMEO’s Company credit card using money from
its own financial accounts.

 
Case 7:19-mj-01009-UA Document 2 Filed 01/31/19 Page 7 of 9

b. If the invoice was from FreshBooks, the
payment first went to WePay, a credit card processing company
headquartered in San Jose, California. WePay has a SEVENTECH
account registered to JACQUELINE GALLER, a/k/a STAR GALLER,? the
defendant, using email address “sales@s7eventech.com.”

Cc. After the funds arrived in SEVENTECH’s WePay
account, they were transferred to an account at JP Morgan Chase.
IP address information from WePay shows that an IP address
registered to GALLER at an address in Sugar Loaf, New York
accessed SEVENTECH’s WePay account several times in October
2018.

d. Bank records further show that GALLER opened
the subject JP Morgan Chase account in August 2015 in the
corporate name of “S7 TECHNOTECH LLC.”

e. After money arrived in the JP Morgan Chase
account, GALLER distributed the funds in three principal ways.
First, GALLER or other unidentified persons made cash
withdrawals at ATMs located in Orange County, New York. Second,
GALLER made online payments toe a credit card issued in her name.
Third, GALLER made electronic transfers to a Chase bank account
owned by ROMEO.

f. Charges on GALLER’s credit card do not ~
reflect payments to alleged “former Silicon Valley technology
company employees.” Likewise, ROMEO used funds in his Chase bank
account to pay personal expenses.

g. ROMEO’S payments to SEVENTECH through PayPal
follow a similar pattern.

h. PayPal, like WePay, has a SEVENTECH account
registered to GALLER, using email address
“sales@s7eventech.com.” IP address information from PayPal shows
that an IP address registered to GALLER at 2 Pine Hill Road,
Sugar Loaf, New York accessed SEVENTECH’s PayPal account several
times in 2018.

1. After ROMEO paid the fraudulent invoice from
PayPal, the funds were temporarily placed in GALLER‘s PayPal
account. GALLER then used these funds to pay personal expenses
or transmitted the funds to a PayPal account owned and operated

 

2 The WePay account is registered to the name STAR GALLER rather
than JACQUELINE GALLER,

 
Case 7:19-mj-0O1009-UA Document 2 Filed 01/31/19 Page 8 of 9

by ROMEO. ROMEO used the funds transmitted to his PayPal account
to pay a credit card issued in his name for personal expenses.

13. Based on conversations with an employee at the
Company, my review of toll records, my review of open source
information, and my own physical surveillance, I have learned
that ROMEO and GALLER have had extensive personal dealings. In
particular, I have learned:

a. JACQUELINE GALLER, a/k/a STAR GALLER, the
defendant, owns Galler Yarns, a yarn shop in Monroe, New York,
and lives in Sugar Loaf, New York. Galler Yarns’ website was
designed and hosted by RFORCE SOLUTIONS LLC (*“RFORCE").,

b. Rocco ROMEO, the defendant, has used the
email address rromeo@rforcesolutions.com. RFORCE’s articles of
incorporation, filed with New York state, further list one of
RFORCE’s addresses as located at ROMEO’s home address.

c. Cellphone records further show calls, texts,
and picture messages, some at midnight or later, between cell
phone number ending -3004 and cell phone number ending -3355.
The subscriber for cell phone number -3004 is a yarn business
that shares an address with Galler Yarns. Based on information
from the Company, ROMEO uses the number -3355 as his corporate
cell phone,

da. ROMEO and GALLER have further had personal
contact. On the morning of January 7, 2019, law enforcement
observed ROMEO, who lives in Washingtonville, New York, leaving
GALLER’s place of residence in Sugar Loaf, New York.

14. Based on my review of financial records from
PayPal and WePay, I have learned, among other things, the
following:

a. NameSilo LLC, an anonymous domain registrar,
registered “s7eventech.com” on August 15, 2015. The day before,
on August 14, 2015, ROCCO ROMEO, the defendant, received a $150
charge from NameSilo LLC on his PayPal account.

b. From August 2015 to December 2018, the only
invoices sent by SEVENTECH using the credit card processors
described above were to the Company.

WHEREFORE, I respectfully request that a warrant be
issued for the arrest of ROCCO ROMEO and JACQUELINE GALLER,

 
Case 7:19-mj-01009-UA Document 2 Filed 01/31/19 Page 9 of 9

a/k/a STAR GALLER, the defendants, and that they be arrested and
imprisoned or bailed, as the case may be.

Zan
MARISSA TUOHY

Special Agent
Federal Bureau of Investigation

    
 
 

Sworn to before me this
31st day of January 2019

     
 
 

Aan wt j :
ONORABLE LISA\ MARGARET SMITH
UNITED STAT GISTRATE JUDGE
SOUTHERN DISTRICT PF NEW YORK

      
 

 
